The misdemeanor information sufficiently alleged that defendant knowingly and unlawfully entered a nonpublic area of a building. There is no material distinction between the allegations of this information and those upheld in People v Maresca (19 Misc 3d 133[A], 2008 NY Slip Op 50663[U] [App Term, 1st Dept 2008]) and People v Quinones (2002 NY Slip Op 50091 [U] [App Term, 1st Dept 2002], lv denied 98 NY2d 680 [2002]). The allegations plainly indicate that defendant entered a nonpublic lobby, and not merely a public vestibule. The factual allegations of an information are to be “given a fair and not overly restrictive or technical reading,” and are sufficient so long as they “give an accused notice sufficient to prepare a defense and are adequately detailed to prevent a defendant from being tried twice for the same offense” (People v Casey, 95 NY2d 354, 360 [2000]).
The information was also sufficient to allege that defendant knowingly entered the lobby unlawfully. The allegations that defendant entered the lobby through a locked door, notwithstanding a conspicuous no-trespassing sign, and when questioned did not claim to be a resident or invited guest, satisfied the knowledge element of trespass (see e.g. People v Flores, 21 *500Misc 3d 141[A], 2008 NY Slip Op 52371[U] [App Term, 2d Dept 2008]). Concur — Gonzalez, EJ., Andrias, Saxe and Sweeny, JJ.